IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1819
                             Filed February 16, 2022


IN THE INTEREST OF C.M.-P.,
Minor Child,

J.P., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Stephanie Forker

Parry, District Associate Judge.



       A father appeals the termination of his parental rights to a child.

AFFIRMED.




       Dean A. Fankhauser of Vriezelaar, Tigges, Edgington, Bottaro, Boden &

Lessmann, L.L.P., Sioux City, for appellant father.

       Thomas J. Miller, Attorney General, and Michelle R. Becker, Assistant

Attorney General, for appellee State.

       Joseph W. Kertels of Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor child.




       Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                          2


VAITHESWARAN, Judge.

       A father appeals the termination of his parental rights to a child born in 2018.

He contends the State failed to prove the grounds for termination cited by the

district court and termination was not in the child’s best interests.

       The district court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(e) and (f) (2021). We may affirm if we find clear and

convincing evidence to support either of the grounds. See In re A.B., 815 N.W.2d

764, 774 (Iowa 2012). We will focus on section 232.116(1)(f), which requires proof

of several elements, including proof the child cannot be returned to parental

custody.

       The child was removed shortly after her birth based on the mother’s use of

methamphetamine during the pregnancy. She was placed in an Iowa foster home,

where she remained for a significant portion of the ensuing three years. 1 The

district court adjudicated the child in need of assistance.

       The father also used methamphetamine. He was incarcerated at the time

of the child’s birth and remained incarcerated for the first year of her life. On his

release from prison, he elected to be paroled to Georgia, where his parents and

sister lived, to “[g]et away from what [he] was doing before.” On his release from

parole approximately six months before the termination hearing, he chose to

remain in Georgia for the sake of his jobs. He reiterated that Iowa was his “trigger”

for criminal conduct.




1 For part of the time, the child was placed with the mother at a substance-abuse
facility.
                                          3


       The father’s decision, while rational, precluded the development of a

parental relationship with his child. Department personnel encouraged him to

increase his time with the child and warned him that a failure to do so might affect

his prospects for reunification. Despite this advice, the father returned to Iowa only

once, when the child was almost two years old. He saw her for three half-hour

sessions. His remaining contacts with the child were by weekly video visits of

“about 15 minutes.”

       At the termination hearing, the father acknowledged he had not seen the

child “that often lately,” due to work commitments. In his words, “I really haven’t

had time for visits.” He conceded missing “at least half of [his] visitation throughout

the summer” preceding the termination hearing, resulting in total time with the child

of less than two hours during that period. On our de novo review, we conclude the

State proved the child could not be returned to the father’s custody.

       Termination must also serve the child’s best interests. See Iowa Code

§ 232.116(2). The father notes that he made “great strides” in addressing “the

issues that led to adjudication and removal.” We agree. But without a meaningful

parent-child relationship, the child could not safely be returned to his custody. We

conclude termination was in the child’s best interests.

       The father also points to the “strong bond” he shared with the child. That

assertion implicates an exception to termination. See id. § 232.116(3)(c).

       There is no question the father loved the child. He expressed a desire “to

have a chance to be a father, to be a dad,” and he poignantly described the type

of care he would provide. But he had limited opportunity to test his parenting skills.

At one of the visits, the service provider who supervised the virtual visits noted that
                                        4


the child “was focused on coloring” and “not much interaction occurred between

them” other than the child’s goodbye and kisses at the end of the visit. In short,

any bond the father had with the child was insufficient to override the safety

concerns associated with transferring her to a parent she barely knew.

       On our de novo review, we conclude termination was in the child’s best

interests and the court appropriately declined to invoke the exception to

termination based on the parent-child bond. We affirm termination of the father’s

parental rights to the child.

       AFFIRMED.